Citation Nr: 0032119	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-14 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral blindness as a result of 
hospitalization and/or medical treatment by the Department of 
Veterans Affairs in 1988.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 

INTRODUCTION

The veteran served on active duty from March 1943 to October 
1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1999 by the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, on VA Form 646, Statement of Accredited 
Representative in Appealed Case, received at the RO in 
October 1999, the veteran's representative raised the issue 
of entitlement to service connection for blindness as a 
result of a cerebral vascular accident (stroke) secondary to 
service connected migraine headaches.  That claim, which has 
not been adjudicated, is referred to the RO for appropriate 
action.

REMAND

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, the question arises as to whether 
the veteran filed his claim under 38 U.S.C.A. § 1151 before 
or after October 1, 1997.

In March 1998, on VA Form 21-4138, Statement in Support of 
Claim, the veteran stated that he was filing a claim for 
benefits under 38 U.S.C.A. § 1151.  He asserted that he was 
rendered blind by strokes he suffered as an inpatient at the 
VA Hines Medical Center, Chicago, Illinois, on or about 
February 23, 1998, and that the strokes were the result of 
negligent treatment of his condition by VA doctors.  He 
stated that he had opened his claim by submitting a letter to 
the RO in July 1994, and he asked that the date of that 
letter be used as the date of his claim.

In July 1994, the RO received a statement "To Whom It May 
Concern", which was signed by the veteran but evidently 
written for him by someone else.  The statement said, in 
pertinent part, that, "[The veteran] has been diagnosed 
legally blind due to 2 massive strokes that were the result 
of his being kept in Hines Hospital against his will during 
February 1990 [sic]."  The Board finds that the statement 
received in July 1994 may reasonably be construed as a claim 
that VA hospitalization in some way precipitated a stroke or 
strokes which caused blindness.  The statement may, also, 
arguably, be read as implying a claim that treatment of the 
veteran during VA hospitalization precipitated the claimed 
stroke or strokes and resultant blindness.  The Board, 
therefore, finds that the veteran did in fact, prior to 
October 1, 1997,  make a claim under the provisions of 
38 U.S.C.A. § 1151 for compensation for blindness as a result 
of VA hospitalization and/or medical treatment, and so the 
amendments to 38 U.S.C.A. § 1151 do not apply to this case.

VA medical treatment records show that, during 
hospitalization in May-June 1994, a determination was made 
that the veteran had suffered a right occipital hemorraghic 
infarction secondary to hypertension and atrial fibrillation.  
On readmission in June 1994, left homonymous hemianopsia with 
left eye finger counting at 2 feet was noted; corrected 
visual acuity in the right eye was 20/200.  During VA 
hospitalization in August 1985, decreased vision in the right 
eye was found to be probably due to cerebral infarctions; 
discharge diagnoses included diminution of visual fields 
secondary to ischemic optic neuritis.  Findings on an eye 
examination later in August 1985 were consistent with 
possible infarction of the left occipital lobe.

On admission to the VA Hines Medical Center in January 1988 
for evaluation of sepsis, the veteran gave a history of a 
single episode of loss of vision in the right-sided fields 
and paraphasic errors, with ballistic movements of the right 
arm, in October 1987; after the episode, the visual field 
defect continued.  On physical examination, his pupils were 
equal, round, and reactive to light and accommodation; 
extraocular movements were intact.  After treatment for 
sepsis, the veteran was discharged to home to be followed in 
the neurology clinic.

On February 2, 1988, the veteran was readmitted for 
observation with a question of the possibility of an 
extension of the previous infarct; there were no new visual 
changes.  The veteran was unable to cooperate with a 
fundoscopic examination; he has minimal nystagmus to the 
leftward gaze; bilateral left field hemianopsia was noted; 
the pupils were equal, round, and reactive to light; 
extraocular movements were intact.  A CT scan of the head was 
scheduled for the following day.  In the morning, the veteran 
complained of complete loss of vision in both eyes.  He was 
able to identify objects but not to read.  The CT scan showed 
extension of a right occipital temporal infarct.  Later, the 
veteran became agitated to the point of being combative, and 
he was medicated with Haldol.  He regained some visual 
acuity, but it was questionable as to whether he could see as 
well as he once did.  After further treatment of his 
underlying condition, Haldol was discontinued, and the 
veteran was discharged to home on February 18, 1988, to be 
followed in the neurology clinic.  

The veteran was readmitted on February 23, 1988, at his 
wife's request; she said that he was keeping her awake with 
his pacing the floor.  Onset of bilateral cortical blindness 
during the prior admission was noted.  

In February 1989, a VA eye specialist reported that the 
veteran's corrected visual acuity was 20/300 in the right eye 
and 20/400 in the left eye; he was legally blind.

A VA eye examination in July 1989 yielded assessments of 
cortical blindness, minimal cataracts, and senile macular 
degeneration; all conditions were expected to deteriorate.

At a VA neurological examination in July 1989, vision was 
preserved only centrally, bilaterally, down to fingers 
counting.  A history of multiple strokes resulting in an 
inability to see was noted.  The impressions were multiple 
cerebral vascular accidents with residual cerebellar 
dysfunction, left hemiparesis and hemihypesthesia, and 
cortical blindness.

In his substantive appeal, received in June 1999, the veteran 
stated, "Due to the MD's unwillingness to speak with me 
about why I was being admitted, my blood pressure became high 
and I had a double stroke which further affected my vision 
and damage to my brain.  I was put in leather restraints on 
my arms and legs (which agitated me more) and left that way 
through the night until the next day.  To this day I still 
don't know why I was kept in the hospital!!"

The Board notes that, during the admission from February 2 to 
18, 1988, the diagnosis, by CT scan, of extension of a right 
occipital temporal infarct preceded the veteran's agitation 
and measures taken by hospital staff to deal with his 
agitation.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  The new 
statute provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA and that VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  

The veteran's representative has requested that VA assist the 
veteran by obtaining a medical opinion on the question of 
whether VA hospitalization and treatment in February 1988 
resulted in a stroke or strokes which precipitated the 
veteran's blindness.  Because the Board is not able to find 
at this time that there is no reasonable possibility that 
such an opinion would aid in substantiating the claim, the 
Board will accede to the veteran's representative's request. 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined by a specialist in neurology.  
It is imperative that the examiner review 
the veteran's medical records in the 
claims file and a copy of this REMAND.  
The examiner should offer an opinion on 
the following question: whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that VA hospitalization 
and/or treatment in February 1988 caused 
the veteran to suffer a cerebral vascular 
accident or other event which resulted in 
bilateral blindness. 
Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



